Citation Nr: 1440121	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 C.F.R. § 3.22 (2013).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The appellant is the surviving spouse of a Veteran who, it appears, served on active duty from December 1945 to February 1947 and from January 1951 to December 1969, and retired after 20 years of service.  The claims folder before the Board is a rebuilt folder, and the dates of the Veteran's service have been verified, but separation documents are incomplete.  The Veteran apparently served in World War II, the Korean War, and earned a Combat Infantryman Badge in Vietnam.  In any event, these issues are not is dispute, for reasons that will be clear below. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and issued in August 2009. 

In her November 2011 substantive appeal, the appellant requested a hearing before the Board.  The appellant withdrew her request for a hearing before the Board in February 2013. 

The Board has reviewed the Veteran's physical claims file and also the Veteran's electronic (virtual) files to insure a total review of the evidence. 


FINDINGS OF FACT

1.  An amended death certificate shows that the Veteran's death in July 2008 was due to respiratory failure due to sudden cardiac death due to or as a consequence of diabetes mellitus.  

2.  At the time of death, the Veteran had been granted service connection for tinnitus, evaluated as 10 percent disabling. 

3.  The Veteran served on the ground in Vietnam and it is presumed that he was exposed to herbicides.

4.  The metastatic GI adenocarcinoma (cancer) that metastasized to the Veteran's liver may not be presumed related to the Veteran's exposure to herbicides in service.  

5.  The preponderance of the probative lay and medical evidence establishes that metastatic cancer, although not listed on the death certificate, caused the Veteran's death.

6.  The Veteran's diabetes mellitus and coronary artery disease, which may be presumed service-connected, did not cause, progress during, or accelerate the Veteran's terminal cancer.    


CONCLUSIONS OF LAW

1.  No disability for which service connection was granted during the Veteran's lifetime, and no disability which may be presumed service-connected after the Veteran's death caused malignant adenocarcinoma or contributed substantially or materially to the Veteran's death from malignant adenocarcinoma or was of such severity as to have had a material influence in accelerating the Veteran's death from malignant adenocarcinoma.  38 U.S.C.A. §§ 1310, 1318, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.309, 3.312 (2013).

2.  The criteria for entitlement to DIC have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for the Veteran's Cause of Death

The Veteran died in late July 2008.  His death certificate initially stated that the Veteran died of respiratory failure due to or as a consequence of sudden cardiac death.  The death certificate was amended to show that the Veteran died from respiratory failure due to or as a consequence of sudden cardiac death due to or as a consequence of diabetes mellitus.  

It is undisputed that the Veteran suffered from a variety of medical problems, including diabetes, peripheral neuropathy, and coronary artery disease, at the time of his death.  It is also undisputed that ischemic heart disease, to include coronary artery disease, and diabetes mellitus, are listed in 38 C.F.R. § 3.309(e) as diseases which may be presumed related to herbicide exposure.  It is undisputed that the Veteran is entitled to a presumption that he was exposed to herbicides, since he served on the landmass of Vietnam during the recognized dates of the Vietnam War.  The appellant contends that the Veteran died as a result of diabetes mellitus and/or coronary artery disease, which may be presumed related to the Veteran's service, and seeks service connection for those diseases as causes of the Veteran's death.  

Governing law and regulation

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  See 38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).

There are primary causes of death, which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service- connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6), 3.309(e).  The Veteran's DD-214 indicates the Veteran had service on the ground in Vietnam during the Vietnam Era and, therefore, he is entitled to the presumption of herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309. 

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  Pancreatic cancer, GI cancer, and liver cancers are not conditions which may be presumed associated with herbicide exposure.  Id. Diabetes mellitus and ischemic heart disease, however, are presumptive conditions associated with herbicide exposure.  Id. 

Facts and analysis

In this case, the appellant contends that service connection for diabetes should be presumed, even though service connection was not granted for that disability during the Veteran's lifetime.  VA expanded the appellant's claim for service connection for diabetes to include consideration of any disease, which, like diabetes, may be presumed related to exposure to herbicides, because the Veteran served on the ground in Vietnam and may be presumed to have been exposed to herbicide agents.  For purposes of this appeal, the RO presumed that diabetes and coronary artery disease were service-connected, and the Board also so presumes, since such presumption is favorable to the claim.  

Lengthy private clinical records prior to June 2008 establish that the Veteran was treated for pulmonary fibrosis, chronic pulmonary obstructive disease (COPD), coronary heart disease, arthritis, hyperlipidemia, peripheral neuropathy, insulin-dependent diabetes mellitus, degenerative arthritis with chronic pain, among other disorders.  The records state that the Veteran had undergone coronary artery bypass grafting during the 1990s.  

During June 2008 surgery to remove the Veteran's gall bladder, the Veteran was found to have an abnormal liver and a mass on the liver.  The liver abnormality was found to be adenocarcinoma (cancer) of gastrointestinal origin, likely the pancreas or bile duct, which had metastasized to the liver.  The Veteran was not a candidate for chemotherapy, radiation therapy, or surgical treatment.  The Veteran declined aggressive treatment of the cancer, and he was discharged to hospice care.  

The Veteran was soon readmitted.  The assessment on admission was, "This patient with metastatic cancer is deteriorating."  See Dr. TI's June 18, 2008 consultation note.  The Veteran's blood pressure and blood sugar were routinely evaluated and monitored, and the Veteran received medications, including insulin.  Pulmonary and oncology consultants evaluated the Veteran.  Consultation regarding the Veteran's cardiac disorders and diabetes was not sought.  The Veteran was discharged to home hospice care in mid-July 2008, but was readmitted less than two days after discharge, and remained hospitalized until his death in late July 2008.  
  
The July 2008 discharge summary states that the Veteran had "severe pain from metastatic pancreatic carcinoma with liver metastasis."  The provider stated that the Veteran "was kept comfortable with IV medications and ultimately weakened and expired . . . ."  The hospital discharge summary lists, as the cause of death, "metastatic pancreatic carcinoma with liver metastasis."  

A private February 2009 medical statement from TI, M.D., who stated that he had treated the Veteran for many years, is also of record.  Dr. TI noted that causes of death listed on the death certificate were respiratory failure and sudden cardiac death, and further noted that "There are no associated medical illnesses listed on the death certificate."  Dr. TI stated that the Veteran "actually had adenocarcinoma, moderately differentiated," and further stated that "that's what he came to as far as his death with respiratory failure on July 31, 2008."  The Board interprets this statement as a reiteration that the Veteran died of a cancer not found to be on the presumptive list, providing highly probative evidence against this claim.

Dr. TI further stated that the Veteran had "other numerous medical problems that contributed to his illness and death including; (1) chronic obstructive pulmonary disease; (2) pulmonary fibrosis requiring home oxygen; (3) type II diabetes mellitus; (4) severe peripheral neuropathy; and (5) coronary artery disease."  This statement suggests that the Veteran's other medical problems, to include diabetes mellitus and coronary artery disease, contributed equally to the Veteran's death, but does not provide an opinion that the contribution of diabetes or heart disease was a more substantial or material cause of the Veteran's death than the other diagnosed disorders.  

The appellant contends that Dr. TI's February 2009 medical statement is favorable to her claim.  The Board does not agree.  This statement suggests that, at most, the Veteran's service-connected diabetes and coronary artery disease were among several disorders that together, in some manner, contributed to the Veteran's death.  Rather, the Board interprets Dr. TI's statement as an opinion that the Veteran's actual cause of death was adenocarcinoma, moderately differentiated, while noting that the Veteran had numerous other medical problems that "contributed to his illness and death."  

After Dr. TI provided his February 2009 statement, the Veteran's death certificate was amended by the medical examiner (not by Dr. TI) to list diabetes.  The death certificate lists the Veteran's immediate cause of death as respiratory failure, due to sudden cardiac death, due to diabetes mellitus.

The appellant contends that the inclusion of diabetes mellitus on the death certificate establishes that diabetes mellitus may be recognized as the cause of death for VA purposes.  

In light of these facts, in September 2011, VA requested an opinion as to the cause of the Veteran's death.  A September 2011 opinion based on review of the record reflects a conclusion that "the review of hospital records . . . . clearly indicate[s] that the cause of death was terminal pancreatic cancer." The reviewer further noted that treating providers documented that "the Veteran was in hospice care" and that he was "receiving comfort measures only" because of his terminal pancreatic cancer.  The reviewer further stated that "progress notes in June 2008 and July 2008 do not document any problems or contributions to his terminal condition from his heart disease or diabetes."  

The reviewer opined that the record is "clear" that the Veteran developed terminal and debilitating metastatic cancer and that a treatment decision was made in conjunction with the Veteran and his family to not pursue any active intervention," and that diabetes and coronary artery disease did not cause or contribute to the Veteran's death.  

The RO determined that the Veteran's death resulted from metastatic cancer, and that diabetes and coronary artery disease did not "contribute" to the Veteran's death as defined for VA purposes.  

The Board notes that the terminology in the VA regulation governing service connection for the cause of a Veteran's death is somewhat confusing.  Difficulty defining a "contributory" cause of death, as compared to a "casual" cause of death requires more than one-half page of text, single-spaced, in the Code of Federal Regulations.  The regulation distinguishes between a minor or static disability (such as tinnitus present in this case) which, although diagnosed, did not affect a vital organ.  A static disability not affecting a vital organ "would not be held to have contributed" to a Veteran's death.  

The regulation further defines the "causal" effect of a service-connected disability which affects a vital organ and is so debilitating as to render a person "materially" less able to resist the effects of disease or injury as different than the "causal" effect of a service-connected disability which affects a vital organ in a Veteran whose primary cause of death is "so overwhelming that eventual death can be expected irrespective of coexisting conditions."  

In this case, the Veteran's diabetes and heart disease affected vital organs, and it is well-recognized, as noted above, that diabetes and heart disease do render a person less capable of resisting disease or injury than a person who does not have diabetes and heart disease.  The Board acknowledges that the appellant's statement that the contribution of diabetes and heart disease to a Veteran's death "would qualify" her for DIC benefits in some circumstances is correct.  

The medical evidence in this case requires a conclusion that the Veteran's primary cause of death was metastatic carcinoma.  The statements of the medical providers that the Veteran's carcinoma was "terminal" demonstrate to the Board that the providers determined that the metastatic liver carcinoma was an overwhelming disease that would cause the Veteran's death regardless of whether he did or did not have other medical disorders.  Simply stated, the Board finds that the treatment records before death provide particularly negative against this claim, clearly and unmistakably showing that death was the result of a cancer that is not associated with herbicide exposure, notwithstanding any evidence that supports this case, including the new death certificate.

In this situation, the regulation directs that "it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature."  In this case, Dr. TI's statement that the Veteran's "other numerous medical problems" "contributed to his illness and death" is not an opinion that the Veteran's diabetes or heart disease progressed during the Veteran's terminal illness.  Dr. TI's opinion that the Veteran's general medical conditions "contributed" to his illness and death is, in essence, an opinion that diabetes and heart disease were "casual," not "causal" causes of the Veteran's death.  

The September 2011 reviewer's conclusion that the Veteran's diabetes and heart disease were "monitored and under control" is, in essence, a statement that those disabilities were not of a progressive or debilitating nature during the Veteran's final, brief, attack of cancer is unfavorable to the appellant's claim.  In other words, the Board finds that the Veteran's cancer was so serious that the medical evidence establishes that his diabetes and coronary artery disease, although serious diseases, cannot be considered to have caused or accelerated or materially or significantly affected the outcome of the Veteran's cancer.  The medical records on this point are very clear. 

The appellant contends that metastatic cancer cannot be considered the cause of the Veteran's death, because metastatic cancer is not listed on the Veteran's death certificate.  Appellant's November 2011 statement, page 2.  To the extent that the appellant argues that only disorders listed on the death certificate may be found to be the cause of the Veteran's death, the Board does not agree.  Relevance is a broad concept.  Relevant evidence is evidence which "has any tendency to make a fact more or less probable than it would be without the evidence."  FED. R. EVID. 401(a).  Accordingly, while causes of death listed on the Veteran's death certificate are significant, relevant evidence, the death certificate does not limit the relevancy of other evidence.  In this case, the Board finds that the treatment records prior to death outweigh in probative value the new death certificate.    

The Board sympathizes with the appellant and has considered her sincere belief that the Veteran's death was related to his in-service exposure to Agent Orange.  The law, unfortunately, does not, at least at this time, allow the Board to presume that herbicide exposure is related to the Veteran's carcinoma of the gastrointestinal tract, to include stomach, bile duct, or pancreatic cancer, or metastasis to the liver.  

The weight of the medical opinions is against the claim.  Those medical opinions are probative and persuasive, because each accurately discusses the clinical records of the last two months of the Veteran's life, and the two opinions, read together, address each of the many elements which must be considered under the complex medical circumstances.  The claim must be denied.

Entitlement to DIC under 38 C.F.R. § 3.22

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

Claims for DIC benefits under 38 C.F.R. § 3.22 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of "hypothetical entitlement" to benefits raised for the first time after a Veteran's death.  See Rodriguez v. Nicholson, 511 F.3d 1147 (Fed. Cir. 2008) (the revised provisions of 38 C.F.R. § 3.22, as amended in 2000, are applicable to all DIC claims).

At the time of his death, the Veteran had been awarded service connection only for tinnitus.  That disability was evaluated as 10 percent disabling.  The Veteran was not rated as totally disabled due to his service-connected disability when he died in 2008, almost 40 years after his 1969 service discharge. 

The appellant does not contend that the Veteran sought service connection for any disability other than tinnitus during his lifetime.  The appellant does not contend that the Veteran sought service connection for diabetes mellitus or ischemic heart disease during his lifetime.  In essence, the fact that service connection was in effect for only one disability, evaluated as 10 percent disabling, is not in dispute.  None of the criteria for entitlement to DIC under 38 C.F.R. § 3.22 have been met.  38 U.S.C.A. § 1318 have been met.  

Accordingly, the claim will be dismissed without prejudice because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Duties to assist and notify

The appellant received all essential notice when an RO letter dated in June 2009 informed her of all three elements of notice required by 38 C.F.R. § 3.159(b).  The appellant has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Additionally, the appellant was represented.  The duty to notify was satisfied.

The appellant presented the Veteran's death certificate, amended death certificate, and a private medical statement, as well as lengthy records of the Veteran's private medical care from 1997 through 2008, and records of his final hospitalizations in June 2008 and July 2008.  The Veteran's service treatment records are associated with the claims files.  VA opinion regarding the cause of the Veteran's death was rendered in September 2011, after all medical evidence had been obtained.  The reviewer discussed and summarized all evidence of record in the opinion rendered.  The duty to assist has been met.

ORDER

The appeal for service connection for the Veteran's cause of death is denied. 

The appeal for DIC under the provisions of 38 C.F.R. § 3.22 is dismissed.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


